DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
This instant application No. 17/102,396 has claims 1-20 pending. 

Priority / Filing Date
Applicant’s claims for priorities of non-provisional application No. 15/719,512 (now Pat. No. US 10846331) and provisional application No. 62/440,312 are acknowledged. The effective filing date for this application is December 29, 2016.

Abstract
The abstract of the disclosure is accepted for examination purposes.

Drawings
The drawings filed on November 23, 2020 are acceptable for examination purposes.



Claim Objections
Claims 4, 11, and 18 are objected for having typographical error in “a lyrics creators” and it is unclear whether the intention is for singular or plural term(s). Revision and/or correction are required.
Claims 16-20 are objected for being dependent on a non-transitory medium of claim 14 wherein claim 14 is a system claim. Correction is required. Claims 16-20 are considered to be dependent on claim 15 for examination purposes hereon.

Information Disclosure Statement
As required by M.P.E.P. 609(C), the Applicant’s submission of the Information Disclosure Statement dated November 23, 2020 are acknowledged by the Examiner and the cited references have been considered in the examination of the claims now pending. As required by M.P.E.P. 609 C(2), a copy of each of the PTOL-1449s initialed and dated by the Examiner is attached to the instant Office action.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

The claimed invention in claims 1-20 are directed to a judicial exception (i.e., an abstract idea) without significantly more.  


a.	Claims 1-20 pass step 1 of the 35 U.S.C. 101 analysis since each claim is either directed to a method, a system comprising hardware components (e.g., memory and processing device coupled to the memory), or a non-transitory computer-readable storage medium. 
b.	Claims 1-20 each does not pass step 2A (prong 1) of the 35 U.S.C. 101 analysis because:
Claims 1, 8, and 15 recite each, in part, method using steps that are directed to an abstract idea (“Courts have examined claims that required the use of a computer and still found that the underlying, patent-ineligible invention could be performed via pen and paper or in a person’s mind.” Versata Dev. Group v. SAP Am., Inc., 793 F.3d 1306, 1335, 115 USPQ2d 1681, 1702 (Fed. Cir. 2015)). Each claim recites identifying a plurality of playlists (e.g., visually identifying and/or writing down using pen/paper), identifying popular search queries (e.g., visually identifying and/or writing down using pen/paper), determining a subset of playlists matching the popular queries (e.g., visual comparison of playlists and queries and writing down the results), improving ranking of the subset of playlists (e.g., manually marking or highlighting on paper a playlist with different markers compared to others), creating music recommendations based on ranked playlists (e.g., writing down the recommendations on paper based on the ranked playlists). That is, other than reciting the computer components, nothing in the claim precludes the limitations from being performed in the human mind. The limitations are parts of a mental process.

Claims 2, 9, and 17 are also similarly recited at a high level of generality such that they could practically be performed in the human mind, even with the use of a physical aid (i.e. pen and paper) as described above. The claims each further provides definition for popular external search queries.
Claims 3, 10, and 16 are also similarly recited at a high level of generality such that they could practically be performed in the human mind, even with the use of a physical aid (i.e. pen and paper) as described above. The claims each further recites mental steps of determining a plurality of musical artists associated with the playlists (e.g., visually determining the artist and writing down the determined artists), determining a second subset of relevant playlists based on historical actions of the user (e.g., visually comparing the playlists with displayed user logs to determine relevant playlists), and improving rankings of the second subset of playlists (e.g., manually marking or highlighting the second playlists with markers). 
Claims 4, 11, and 18 are also similarly recited at a high level of generality such that they could practically be performed in the human mind, even with the use of a physical aid (i.e. pen and paper) as described above. The claims each further provides definitions for a musical artist.
Claims 5, 12, and 19 are also similarly recited at a high level of generality such that they could practically be performed in the human mind, even with the use of a physical aid (i.e. pen and paper) as described above. The claims each further provides definitions for online actions.

Claims 6, 13, and 20 are also similarly recited at a high level of generality such that they could practically be performed in the human mind, even with the use of a physical aid (i.e. pen and paper) as described above. The claims each further recites a mental step of identifying an online document associated with the popular query (e.g., visually determining an associated online document with the popular query).
Claims 7, and 14 are also similarly recited at a high level of generality such that they could practically be performed in the human mind, even with the use of a physical aid (i.e. pen and paper) as described above. The claims each further provides definitions for content sharing platform.
b.	Claims 1-20 each does not pass step 2A (prong 2) of the 35 U.S.C. 101 analysis because:
Claims 1, 8, and 15 then each recites additional limitations of providing the recommendations to a user (e.g., displaying results of previous steps to a user). Each of the additional limitations is no more than mere instructions to apply the exception using a generic computer component (i.e., displaying results on GUI of a display).
Claims 2, 9, and 17 each does not contain any additional limitation.
Claims 3, 10, and 16 each does not contain any additional limitation.
Claims 4, 11, and 18 each does not contain any additional limitation.
 Claims 5, 12, and 19 each does not contain any additional limitation.
Claims 6, 13, and 20 then each recites additional limitations of providing a reference of an associated document with the recommendations to a user (e.g., displaying results of previous steps to a user). The additional limitation is no more than mere instructions to apply the exception using a generic computer component (i.e., displaying results on GUI of a display).
In summary, the judicial exception of “mental process” of the claims above is not integrated into a practical application. In particular, the elements are recited at a high-level of generality such that they amount to no more than mere instructions to apply the exception using generic computer components (MPEP 2106.05(f)). The steps amount to no more than insignificant extra-solution activity of a user, which is “activities incidental to the primary process or product that are merely a nominal or tangential addition to the claim…post-solution activity”, similar to “presenting offers to potential customers… OIP Technologies, 788 F.3d at 1363, 115 USPQ2d at 1092-93” (MPEP 2106.05(g)). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.
c.	Claims 1, 6, 8, 13, 15, and 20 each does not pass step 2B of the 35 U.S.C. 101 analysis because:
	The extra-solution activities found in claims 1, 6, 8, 13, 15, and 20 per step 2A are reevaluated in step 2B to determining if each limitation is more than what is well-understood, routine, conventional activity in the field. The background of the limitations does not provide any indication that the computer components (i.e., memory, processing device, and non-transitory medium) are not off-the-shelf computer components used to display the results of mental processing to a user. The Symantec, TLI, and OOP Techs court decisions cited in MPEP 2106.05(d)(II) indicate that mere receiving, generating, storing, determining, identifying, and transmitting of data over a network are a well-understood, routine, and conventional functions when claimed in a merely generic manner (as it is here). Accordingly, a conclusion that the claims are well-understood, routine, conventional activity is supported under Berkheimer Option 2. For these reasons, there is no inventive concept in each claims, thus, the claims are ineligible. 
d.	The remaining claims do not recite additional elements or extra-solution activities and are not evaluated under step 2B.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4, 7-9, 11, 14-15, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Wu (Pub. No. US 2006/0143236, published on June 29, 2006) in view of Moss et al. (Pub. No. US 2014/0074846, published on March 13, 2014; hereinafter Moss).

Regarding claims 1, 8, and 15, Wu clearly shows and discloses a method for providing personalized music recommendations to a user; a system comprising a memory and a processing device of a content sharing platform, operatively coupled to the memory to implement the method (Abstract and Figure 9); wherein the method comprising: 
identifying, by a processing device of a content sharing platform, a plurality of music playlists created on a content sharing platform, each of the plurality of playlists having a ranking (A playlist ranking window 900 is shown with a standard menu 260 and submenus 265a-d. A list of the top-ten playlists is provided in a ranking list 910. For each top ranked playlist, the playlist name 920, number of playlist views 930, number of playlist "bumps" 940, number of reviews 950, and the system user 960 who created the playlist, are listed, [0100]); 
identifying a plurality of external search queries submitted via one or more search engine platforms external to the content sharing platform (The toolbar usage data 2065 permits the toolbar creation interface 2000 to keep track of what songs are being selected from different external websites 2020 owned by different system users 2010, for usage tracking and tracking of meta-affiliate data, [0146]-[0147]. A social network block 2130 includes links to discussion forums 2135, weblogs 2140, e-mail interface 2145, and playlist/artist/song recommendations based on system recommendation algorithms described above with respect to FIG. 18. The social networking schema also permits system users to find and select other system users as friends. The discussion forums, weblogs, and e-mail interface may be external, independent discussion forums 2135a, weblogs 2140a, or e-mail interfaces 2145a through which playlist sharing and discussions are made interoperable via the present system, [0148]. See further [0128]-[0143] for determining popularity of a queried artist based on a number of appearances within playlists found internally and/or externally to the playlist sharing platform); 
determining a subset of the plurality of music playlists that matches any of the plurality of external search queries (A "bump" link 1090 is provided for a system user to highlight the playlist to the playlist sharing community, if desired. If a system user "bumps" the playlist via the "bump" link 1090, then an additional bump is added to the playlist's ranking and the playlist will appear higher on the list of playlists returned for particular searches or browsing requests to the playlist sharing system, [0110]. The network community playlist sharing system may further include a media value recommendation process for providing recommendations of a set of one or more media values including media playlists, artists, or media files, the process further including determining what media values a system user has selected as most preferred, and repeating the selecting, cross-referencing, cumulatively counting, weighing, and returning steps for each of the most preferred media values, [0032]-[0034]); 
improving rankings of the determined subset of music playlists (A "bump" link 1090 is provided for a system user to highlight the playlist to the playlist sharing community, if desired. If a system user "bumps" the playlist via the "bump" link 1090, then an additional bump is added to the playlist's ranking and the playlist will appear higher on the list of playlists returned for particular searches or browsing requests to the playlist sharing system, [0110]. It is clear that the “bump” actions from internal or external sources will be accumulated for certain playlists whose ranks are repeatedly calculated and updated, [0032]-[0034]); 
creating, by the processing device, the personalized music recommendations for the user based on rankings of the plurality of music playlists; and providing the personalized music recommendations for presentation to the user (The network community playlist sharing system may further include a media value recommendation process for providing recommendations of a set of one or more media values including media playlists, artists, songs, other members or media files, [0032]-[0034]. List of favorite playlists, categories, artists, and songs may be adjustably provided in this manner, such that various combinations of personalized playlist, artist, song, user, and discussion information may be provided to the user, [0116]).
Moss then discloses the search queries being popular search queries (a song may be considered to be more popular if a search engine reports an upward trend in the number of search queries being submitted with the title of the song, the name of an artist that sings the song, or with lyrics from the song. Popularity of a song would also increase if more users were determined to have thumbs up'ed the song, as opposed to thumbs down'ed it, [0033]).
It would have been obvious to an ordinary person skilled in the art at the time of the invention was effectively filed to incorporate the teachings of Moss with the teachings of Wu for the purpose of managing personalized playlists to be recommended to a user based on matching attributes of the playlists and contextual data associated with the user.
Regarding claims 2, 9, and 17, Moss then discloses the popular search queries are search queries submitted by at least a threshold number of users via one or more external search engine platforms over a predefined time period (a song may be considered to be more popular if a search engine reports an upward trend in the number of search queries being submitted with the title of the song, the name of an artist that sings the song, or with lyrics from the song. Popularity of a song would also increase if more users were determined to have thumbs up'ed the song, as opposed to thumbs down'ed it, [0033]). 
Regarding claims 4, 11, and 18, Wu further discloses the musical artists comprise one or more of a singer, a musician, a composer, a music video director, a music video producer, a lyrics creators, a music video producer, or a music band (If a system user submitting a playlist has indicated that a song is from an independent artist, a uniform resource locator to a website with information about that band or artist can be included. The community playlist sharing system automatically stores this link as a third party data link and makes that link clickable and available to all system users once the playlist is processed, [0003], [0084]). 
Regarding claims 7, and 14, Wu further discloses the content sharing platform enables sharing of music content between users ( Once a person is on a system user's set of friends 2175, a system user can select to see all playlists in the playlist sharing systems or can select to only see those playlists created by those in the user's set of friends. Thus, optionally in one embodiment, a system user can post messages to selected friends via the weblogs 2140 (via an internal weblog, forum or BBS system or via any of the many well known external weblog scripts and/or services, such as, for example, Blogger or TypePad, or another network protocol including but not limited to instant messaging protocols, SMS (short messaging service), SMTP (simple mail transfer protocol), HTTP, among others), or via e-mail 2145 to the set of friends 2175, and so on, [0151]).
Claims 3, 5, 10, 12, 16, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Wu in view of Moss and further in view of Ogle et al. (Pub. No. US 2016/0335266, filed on July 18, 2016; hereinafter Ogle).
Regarding claims 3, 10, and 16, Ogle then discloses:
determining a plurality of musical artists that are each associated with one of the plurality of music playlists; determining, based on a history of online actions of the user, a second subset of the plurality of music playlists that is relevant to the user (priority or preference values for a particular song or artist can be contained in the user taste vector and can be weighted more heavily if, for example, an artists or song is listened to more frequently, or if a user has identified favorite artists or songs, [0062]); and 
improving rankings of the second subset of music playlists (A logistic function is then used to determine latent factors that indicate whether particular users are likely to prefer particular items. Exemplary use cases include providing personalized recommendations, such as personalized music recommendations, or generating playlists of popular artists, [0080]).
It would have been obvious to an ordinary person skilled in the art at the time of the invention was effectively filed to incorporate the teachings of Ogle with the teachings of Wu, as modified by Moss, for the purpose of generating personalized media stream for a user of a computer system based candidate items and associated entities matching desired preference attributes of the user.
Regarding claims 5, 12, and 19, Ogle further discloses the online actions of the user comprise one or more of submitting a search query, accessing a media item, or consuming a media item, wherein consuming the media item comprises watching or listening to the media item (Figure 4 shows a user activity record including the a play count).
Claims 6, 13, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Wu in view of Moss and further in view of Casey et al. (Pub. No. US 2014/0096162, published on April 3, 2014; hereinafter Casey).
Regarding claims 6, 13, and 20, Casey then discloses identifying an online document indicating why a respective external search query is currently popular; and providing a reference to the online document for presentation to the user together with the personalized music recommendations (following the trends related to singer/actress Whitney Houston, a selection screen may be populated with images of the singer, images representing links to video clips of the singer, audio clips of her songs, and/or comment boxes, or links to comment boxes, containing online or news articles regarding the singer/actress (e.g., including news of her tragic death). In terms of layout of the selection screen, the relevant content may be suitably arranged. For example, video clips may be arrayed together, audio clips may be arranged as a group, written content may likewise be grouped together, or all of these clips may be distributed randomly, or according to some predetermined pattern, on the selection screen(s), [0057]).
It would have been obvious to an ordinary person skilled in the art at the time of the invention was effectively filed to incorporate the teachings of Casey with the teachings of Wu, as modified by Moss, for the purpose of generating or extracting keywords based on trend data related to contemporary news events and dynamically incorporating the news event to a user’s playlist based on preferences associated with the user.

Relevant Prior Art
The following references are related to the claims:
Modi (Pub. No. US 2016/0048589) teaches search and play music/video as per user's mood and preferences through web or a user's net-enabled mobile communication device. The user can select his mood from the options available on the screen. The user can further filter/refine his/her mood-based music discovery results on the basis selection of the category/language of song/video; followed by selection of era and tempo of song/video.
Irvin et al. (Pub. No. US 2008/0077264) teaches dentification of a plurality of audio files, and associating at least some of the audio files with an origin code. The origin code identifies the at least some of the plurality of audio files as either a music file or a traffic file. An instruction is received from a user to display the audio files identified by the origin code as either a music file or a traffic file, and the audio files identified by the origin code as either a music file or a traffic file are displayed.


Contact Information
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Son Hoang whose telephone number is (571) 270-1752. The Examiner can normally be reached on Monday – Friday (7:00 AM – 4:00 PM).
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Usmaan Saeed can be reached on (571) 272-4046. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

           

/SON T HOANG/Primary Examiner, Art Unit 2169       
October 21, 2022